Exhibit 10.12

 

ATRECA, INC.

 

PERFORMANCE BONUS PLAN

 

 

Approved by the Compensation Committee of the Board of Directors: March 10, 2020

 

 

PURPOSE

 

The Atreca, Inc. Performance Bonus Plan (the “Plan”) is designed to allow all
eligible Atreca, Inc. (“Atreca” or “Company”) employees eligibility for a
discretionary bonus based on the Company’s and the individual employee’s
performance.  The primary purpose of the Plan is to create a standardized and
transparent bonus plan to reward strong corporate and individual performance.

 

Typically, the Company will evaluate corporate and individual performance and
pay discretionary bonuses, if any, on an annual basis.

 

PLAN YEAR

 

The “Plan Year” is the Company’s calendar year: January 1 through December 31.

 

ELIGIBILITY

 

All regular, full-time employees of the Company (and certain regular part-time
employees), who have been notified in writing of their eligibility are
considered eligible Plan Participants (“Plan Participants”).  Exempt and
non-exempt employees are eligible to be Plan Participants.

 

In order to earn and receive payment of a bonus under the Plan, Plan
Participants must be active employees of the Company on the date that bonuses
are paid under the Plan. As explained below, the dates of bonus payments will be
determined solely by the Company.

 

Plan Participants must be in good standing as defined solely by the Company in
order to be eligible to receive the bonus under the Plan.

 

Eligible employees who join the Company after January 1 but before November 1
may be eligible to receive a prorated bonus for that Plan Year.  Employees who
join the Company during this time period will be notified by the Company of
their eligibility to participate in the Plan.  Employees who join the Company
after November 1 will not be eligible to participate in the Plan for that Plan
Year.  Any prorated bonus will correspond to the amount of time the Plan
Participant was an active employee of the Company during that Plan Year.

 

Plan Participants on a Company-approved leave of absence may be eligible for a
partial or prorated bonus in the Company’s discretion.

 

BONUS TARGETS

 

Each Plan Participant has a target bonus amount, expressed as a percentage of
the Plan Participant’s Base Pay (as defined below) earned during the Plan Year,
determined by a Plan Participant’s level at the





1




 

Company, among other factors (the “Bonus Target”).  The amount of a Plan
Participant’s actual bonus will be determined as described below.

 

For purposes of the Plan, “Base Pay” means the actual base earnings of a Plan
Participant for the Plan Year, excluding any bonuses, commissions,
reimbursements, fringe benefits, and any other compensation that is not part of
a Plan Participant’s base salary/hourly wage.  Base Pay will be determined
before any deductions for taxes or benefits and deferrals of compensation
pursuant to any Company-sponsored plan.

 

BONUS WEIGHTING

 

Each Plan Participant’s bonus amount will be determined based on the applicable
weighting between corporate and individual performance, based on a Plan
Participant’s level at the Company, as follows:

 

Level

    

Weighting
(corporate performance/individual performance)
(%)

Chief Executive Officer (“CEO”)

 

100% corporate performance/0% individual performance

 

Vice President and above

 

75% corporate performance/25% individual performance

 

Below Vice President

 

50% corporate performance/50% individual performance

 

DETERMINATION OF BONUS AMOUNTS

The exact amount of a Plan Participant’s actual bonus (if any) will be
determined by the Company’s Board of Directors (the “Board”), the Compensation
Committee of the Board (the “Compensation Committee”), the CEO, and/or other
members of the Company’s management, as applicable and in its/their discretion,
and will be based on a variety of factors deemed relevant including:

     The Company’s performance, including without limitation, achievement of
its annual corporate performance objectives and results; and

 

     The Plan Participant’s performance, including without limitation,
achievement of his or her annual individual performance objectives and results.

 

Shortly after the end of the Plan Year, the Board and the Company’s management
will evaluate the Company’s achievement of its annual corporate performance
objectives and results and determine the total pool for all bonuses.  Shortly
thereafter, each Plan Participant’s manager, in consultation with the
Compensation Committee, the CEO, and/or other members of the Company’s
management, as applicable, and Human Resources, will evaluate each Plan
Participant’s annual individual performance, including without limitation,
achievement of his or her annual individual performance objectives and results,
performance of his or her general job duties and responsibilities, and
qualitative factors related to his or her individual performance and the
Company’s values, among other factors.

All bonus amounts (if any) will be subject to upward or downward adjustment by,
and approval of, the Board, the Compensation Committee, the CEO, or other
members of the Company’s management, as applicable.

No bonuses or bonus amounts are guaranteed for any Plan Participants for any
Plan Year.





2




 

BONUS PAYMENTS

 

Plan Participants may earn and be paid a bonus following the close of the Plan
Year, and in any event bonuses (if any) will be paid no later than March 15 of
the following year.  The exact dates of bonus payments, if any, will be
determined by the Company, in its sole discretion.

 

Bonus approval decisions and bonus payment amounts will be final and
binding.  The Plan Participant must be an active employee on the date of payment
in order for bonus amount to be earned.

 

For the avoidance of doubt, it is intended that the Plan satisfy the exemption
from the application of Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations and other guidance issued thereunder and
any state law of similar effect provided under Section 1.409A-1(b)(4) of the
Treasury Regulations as “short term deferrals,” and the Plan shall be
administered and interpreted to the greatest extent possible in compliance with
such intent.  All bonus payments earned under the Plan will be made net of all
applicable taxes and withholdings.

 

MISCELLANEOUS

 

Participation in this Plan is not an agreement (express or implied) between the
Plan Participant and the Company that the Company will employ the Plan
Participant for any specific period of time, nor does it contemplate any
agreement for continuing or long-term employment.  Except as may otherwise be
specified in a Plan Participant’s individual employment agreement, the Plan
Participant and the Company each have the right to terminate the employment
relationship at any time, with or without cause and with or without advance
notice.  This at-will employment relationship can only be modified by an
agreement signed by the Plan Participant and the CEO.

 

No Plan Participant shall attempt to earn a bonus by engaging in any conduct
which violates any anti-trust laws, other laws, or the Company’s ethical
standards, policies, or practices.  A Plan Participant shall not pay, offer to
pay, assign or give any part of his or her bonuses, compensation, or anything
else of value to any agent, customer, supplier or representative of any customer
or supplier, or to any other person, as an inducement or reward for direct or
indirect assistance in earning a bonus.  Any violation of this Plan, or the
Company’s ethical standards, policies, or practices, will mean that a Plan
Participant is not employed in good standing, and could subject the employee to
disciplinary action up to and including termination of employment, in addition
to revocation of any bonus under this Plan to which the employee otherwise would
be entitled.

 

This document highlights the principal features of the Plan, but it does not
describe every situation that can occur.  The Company and the Board retain the
right to interpret, revise, modify or terminate the Plan at its sole discretion
at any time.  Furthermore, the Company reserves the right to make any reasonable
adjustments to the Plan without advance notice to Plan Participants, including
but not limited to project assignments, level and/or salary changes affecting
Bonus Targets, the ability to award bonus payments beyond Bonus Targets for
exceptional performance, or as otherwise necessary to reflect business and
economic conditions.  The Company further retains full and final discretion to
determine whether a Plan Participant has earned any bonus pursuant to the
Plan.  All such determinations will be final and binding.

 

Except as otherwise determined in writing by the CEO or the Board, as
applicable, this document replaces and supersedes any previous performance bonus
plans and any written or verbal representations regarding annual performance
bonuses, including any provisions stated in the Plan Participant’s offer letter
or employment agreement specifying eligibility, amount, and participation in any
incentive or bonus program which are inconsistent with this Plan.  Participation
in the Plan during the Plan Year will not convey any entitlement to participate
in this or future plans or to the same or similar bonus benefits or
opportunities.

3

